Filed 7/19/22 Sarun v. Dignity Health CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


TONY SARUN,                                                  B311909

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No. BC483764)
         v.

DIGNITY HEALTH,

         Defendant and
         Respondent.

         APPEAL from an order of the Superior Court of
Los Angeles County, Daniel J. Buckley, Judge. Affirmed.
         Carpenter Law, Gretchen Carpenter; Law Office of Barry
Kramer and Barry L. Kramer for Plaintiff and Appellant.
         Manatt, Phelps & Phillips, Barry S. Landsberg, Harvey L.
Rochman, Joanna S. McCallum and Craig S. Rutenberg for
Defendant and Respondent.
                             ____________________________
       Dignity Health’s conditions of admission agreement,
presented to patients after they receive emergency care at one of
its hospitals, provided an uninsured individual must pay the
hospital’s “full charges, unless other discounts apply.” “Full
charges” was defined as “the Hospital’s published rates (called
                                                          1
the chargemaster) prior to any discounts or reductions.” The
admissions agreement explained uninsured patients might
qualify for government aid programs or financial assistance from
Dignity Health.
       Following emergency treatment at Northridge Hospital
Medical Center (Northridge Hospital), owned and operated by
Dignity Health, Tony Sarun received an invoice for $23,487.90,
which reflected a chargemaster rate of $31,359 reduced by a
$7,871.10 “uninsured discount.” Sarun filed a putative class
action lawsuit against Dignity Health, alleging claims for unfair
and/or deceptive business practices under California’s unfair
competition law (UCL) (Bus. & Prof. Code, § 17200) and
Consumers Legal Remedies Act (CLRA) (Civ. Code,
§ 1750 et seq.), and seeking declarations that Dignity Health’s
billing practices are unconscionable and, because the prices to be
charged are not adequately disclosed or readily available to
uninsured individuals who receive emergency care at a Dignity


1
      Health and Safety Code section 1339.51, subdivision (b)(1),
defines “charge description master,” commonly referred to as a
chargemaster, as “a uniform schedule of charges represented by
the hospital as its gross billed charge for a given service or item,
regardless of payer type.” A hospital is “not prohibit[ed]” from
using its chargemaster for billing purposes (see Health & Saf.
Code, § 127444) and is authorized to negotiate and charge
alternative rates (see Bus. & Prof. Code, § 16770, subd. (f)).



                                  2
Health hospital (that is, the prices are unfixed or
indeterminable), the admissions agreement contains an “open
price” term within the meaning of Civil Code section 1611
(section 1611), so that self-pay patients are liable only for the
reasonable value of the services provided.
       After it certified a class limited to the request for a
declaration the admissions agreement contains an open price
term, as instructed by this court in Sarun v. Dignity Health
(2019) 41 Cal.App.5th 1119 (Sarun II), the trial court granted
Dignity Health’s motion for summary adjudication and denied
Sarun’s cross-motion for summary adjudication as to that cause
of action (the only class claim), finding section 1611 did not apply
because the admissions agreement disclosed “the method by
which [the price] is to be ascertained.” We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Sarun’s Emergency Treatment and the Hospital’s
         Admissions Agreement and Billing Statements
      Sarun, who was uninsured at the time, was taken by
ambulance to the emergency room at Northridge Hospital
following a motor vehicle accident. He was released three to
four hours later after being examined and receiving various
diagnostic tests.
      While at the hospital Sarun signed a standard form
“Conditions of Admissions and Treatment,” which included terms
governing payment for services. Paragraph 8(b) of the
admissions agreement stated, “Patients who do not have
insurance must pay us for the services at our full charges, unless
other discounts apply. However, uninsured patients may be able
to qualify for government programs or financial assistance.
Financial assistance may include a discount from the Hospital’s




                                 3
full charges, free care, interest free payment plans or other
assistance. Patients seeking government or financial assistance
must complete an application.” The term “full charges” was
defined at the beginning of the agreement as “the Hospital’s
published rates (called the chargemaster), prior to any discounts
or reductions.” Paragraph 9, “Financial Assistance,” explained
the hospital could help uninsured patients enroll in government
health care programs and, if the patient did not qualify, might
provide financial assistance under its own financial assistance
policy.
       Shortly after his treatment Sarun received a “Balance Due
Notice” reflecting total charges of $31,359, the chargemaster rate;
an uninsured discount of $7,871.10; and a balance due of
$23,487.90. The notice stated, “Only patients seen for eligible
hospital services as set forth in Dignity Health’s Uninsured
Discount Policy, with an annual household income that does not
exceed $250,000, who are uninsured and who agree to assign all
benefits relating to this claim to Dignity Health, are entitled to
the Uninsured Discount.” The notice also stated, in addition to
the uninsured discount, “you may be eligible for other forms of
financial assistance such as government sponsored programs”
and provided a telephone number for further information. A
document included with the notice described the financial
assistance options, provided an application and enumerated the
necessary documentation. Several days later a second balance
due notice was issued, which indicated an additional 25 percent




                                 4
discount would be applied if Sarun paid the total amount due
                                                                2
within 30 days, reducing the outstanding balance to $15,648.15.
     2. Sarun’s Lawsuit
      Without applying for any other discount or financial
assistance, Sarun filed a putative class action complaint in May
2012 asserting claims under the UCL and CLRA and seeking
declaratory relief based on allegations the charges set forth on
the invoices were not readily available or discernable from the
admissions agreement and the invoiced charges exceeded the
reasonable value of the services.
      The trial court sustained Dignity Health’s demurrer to
Sarun’s second amended complaint without leave to amend and
dismissed the action on the ground Sarun had not adequately
alleged “actual injury” and, therefore, lacked standing. We
reversed and remanded the case for further proceedings. (Sarun
v. Dignity Health (2014) 232 Cal.App.4th 1159, 1170.)
      Sarun’s third amended complaint again alleged causes of
action under the UCL and CLRA and sought declarations on
                                               3
behalf of members of a state-wide putative class that Dignity


2
      Additional invoices sent to Sarun further reduced the
balance due to just over $4,000 based on Dignity Health’s patient
payment assistance policy and financial information Sarun
provided in his deposition testimony. (Sarun II, supra,
41 Cal.App.5th at p. 1124, fn. 5.)
3
      The third amended complaint defined the class, with
limited exclusions, as “[a]ll individuals (or their guardians or
representatives) who, on or after May 3, 2008, (a) received
emergency care medical treatment at a Dignity hospital in
California; (b) were not covered by commercial insurance or
governmental healthcare programs at the time of treatment; and



                                5
Health’s billing practices are “unfair, unconscionable, and/or
unreasonable” and that Dignity Health’s admissions agreement
“contains an ‘open price’ term with respect to self-pay emergency
care patients and thus [they] are liable to [Dignity Health] for no
more than the reasonable value of the treatment/services
provided.”
       The trial court denied Sarun’s motion for class certification
of the declaratory relief cause of action. We reversed in part,
directing the trial court to certify a modified issue class with
respect to Sarun’s open price term claim as it related to
uninsured individuals who received emergency care at
Northridge Hospital and who signed (personally or through an
authorized agent) the admissions contract and were thereafter
directly billed for that treatment at chargemaster rates or
chargemaster rates less the uninsured discount. (Sarun II,
supra, 41 Cal.App.5th at p. 1123.) The trial court certified the
issue class in July 2020, specifically noting, “The Class is limited
to the issue of whether the admissions contract contains an open
price term.”
       3. The Cross-motions for Summary Adjudication
       Section 1611 provides, “When a contract does not
determine the amount of the consideration, nor the method by
which it is to be ascertained, or when it leaves the amount
thereof to the discretion of an interested party, the consideration
must be so much money as the object of the contract is reasonably
worth.” Section 1611 describes what is commonly referred to as



(c) were not given a payment assistance discount under Dignity’s
Payment Assistance Po1icy.” (Sarun II, supra, 41 Cal.App.5th at
p. 1126.)



                                 6
an “open price term.” (See, e.g., Sarun II, supra, 41 Cal.App.5th
at p. 1123.)
       Following discovery, Dignity Health moved for summary
adjudication on the class claim for declaratory relief, contending
Northridge Hospital’s admissions agreement does not contain an
open price term within the meaning of section 1611. To the
contrary, it argued, the admissions agreement specifies on its
face the method by which the amount of the consideration (the
charges to be paid by the patient) will be ascertained for
uninsured patients—a published price list (the chargemaster)
subject to discounts.
       Sarun opposed Dignity Health’s motion and filed a cross-
motion for summary adjudication on the open price term claim.
Sarun argued Northridge Hospital’s admissions agreement
contained an open price term within the meaning of section 1611
because the term “full charges” was not clearly defined; the
agreement did not effectively incorporate by reference the
chargemaster schedule; and the qualifying language, “unless
other discounts apply,” did not identify or explain the discounts
and thus left uncertain the charges that would be assessed.
“Indeed,” Sarun asserted, “the Uninsured Discount provided to
Plaintiff was not even mentioned in the Financial Agreement or
anywhere else in the Contract, nor was the ‘Prompt Pay’ discount
subsequently ‘offered’ to Plaintiff mentioned in the Contract. The
‘discount’ term is particularly problematic, since there are several
different, and completely unknown, potential discounts that could
be applied by Dignity, based on numerous factors, complex
formulas, a patient’s income and assets (which may be difficult or
impossible to quantify and/or verify), and various subjective
criteria such as a patient’s ‘financial need’ or the Hospital’s




                                 7
discretionary case-by-case determination of specific
circumstances.”
       At the hearing on the motions, after stating she disagreed
with much of the court’s detailed tentative ruling rejecting each
point Sarun had advanced to establish the admissions agreement
contained an open price term, Sarun’s counsel did not challenge
the court’s analysis, arguing only that the failure to disclose that
the bill of every uninsured patient would automatically be
reduced by an uninsured patient discount of 25 percent meant
the price term in the agreement was open. A patient, she
explained, had no way of knowing from the admissions
agreement whether Dignity Health had an uninsured patient
discount or, if it did, how much it was. Unlike the hospital in
Moran v. Prime Healthcare Management, Inc. (2016)
3 Cal.App.5th 1131 (Moran), extensively cited by the court in its
tentative ruling, which had no uninsured patient discount,
counsel continued, “A patient can’t look at the chargemaster and
determine how much they’re going to pay because that is not the
amount that is billed to uninsured patients.” Dignity Health
briefly responded, noting application of a nondiscretionary
discount did not change the objectively determinable nature of
the price, even if that discount was not disclosed in the
           4
agreement. “In fact,” counsel explained, “the uninsured discount
policy is in the record in this case. [T]ake the chargemaster,
subtract the nondiscretionary uninsured discount and arrive at
the price.”

4
      Dignity Health’s counsel stated he was not agreeing the
uninsured patient discount applied to all uninsured patients, but
was responding to the argument as articulated by Sarun’s
counsel.



                                 8
       At the conclusion of the hearing the court requested
supplemental briefing on whether the evidence in the record was
sufficient to rule the language in the admissions agreement was
the same for all class members. Dignity Health did not request
an opportunity to also submit further briefing on Sarun’s
argument concerning the uninsured patient discount.
      4. The Order Granting Dignity Health’s Motion and
         Denying Sarun’s Motion for Summary Adjudication
      In an order filed March 8, 2021 the trial court granted
                                            5
Dignity Health’s motion and denied Sarun’s. The court stated it
found instructive the decision in Moran, supra, 3 Cal.App.5th
1131, which rejected a similar claim that section 1611 applied to
a contract signed after the patient received emergency medical
services. In one paragraph of that contract the patient had
affirmed he was responsible “for all reasonable charges, listed in
the hospital charge description master and if applicable the
hospital’s charity care and discount payment policies and state
and federal law” and in a separate paragraph that he may be
eligible for the hospital’s charity care and discounted payment
program. (Id. at p. 1138, fn. omitted.) The court of appeal held
there was no open price term: “The actual amount plaintiff
would be obligated to pay for the hospital’s medical treatment is
not listed in the Contract. But the agreements provided a means
by which a patient can ascertain the amount due for the
treatment and services reasonably provided.” (Id. at p. 1146.)

5
       Following receipt of the supplemental briefing and as part
of the March 8, 2021 ruling granting Dignity Health’s motion, the
court found the undisputed evidence demonstrated the
admissions agreement was common to all class members.
Neither party challenges that ruling on appeal.



                                9
      The trial court found no basis for distinguishing the
reasoning and holding of Moran, disagreeing with Sarun’s
contention the reference to the published chargemaster schedule
was significantly clearer in the contract at issue in that case. In
particular, the court rejected Sarun’s contention that, because the
admissions agreement defined “Full charges” using a capital “F,”
while the financial liability provision referred to “full charges”
with a lower case “f,” Dignity Health’s reference to the
chargemaster schedule was unclear, and its reliance on it
           6
ineffective. Similarly, the court ruled it did not matter whether
the chargemaster schedule had been properly incorporated by
reference into the admissions agreement; section 1611 only
requires identification of an “objective measure” for determining
the contract price, not that the measure be made part of the
agreement itself.
       Finally, the court ruled the clause reducing Sarun’s
liability for chargemaster rates if “other discounts apply” did not
make the price term open under section 1611: “The relevant
provisions of the Agreement indisputably provided an objective
method for determining Plaintiff’s maximum liability for the
services received. . . . [T]o the extent any discounts are mandated
by law, then those discounts can be determined objectively. On


6
      The trial court explained the use of capitalization in the
admissions agreement “comport[ed] with ordinary rules of
grammar and style” and “no reasonable patient would be
confused by the language and format of the Agreement.” In any
event, the court continued, “‘risk of confusion,’” even if it existed,
was not pertinent to a determination whether section 1611
applied to the admissions agreement, whatever relevance it
might have on the issue of unconscionability.



                                  10
the other hand, any discretionary discounts would amount to
little more than Defendant’s after-the-fact relinquishment of part
of its right to receive payments from Plaintiff. Such scenarios are
not within the contemplation of Civil Code section 1611’s
prohibition.”
       Although his individual claim of unconscionability
remained pending in the trial court, Sarun filed a notice of
appeal, which stated, “The Order is appealable under the ‘death
knell’ doctrine. See Kight v. CashCall, Inc. (2011)
200 Cal.App.4th 1377, 1386, n. 2.”
                          DISCUSSION
      1. Preliminary Issues: Appealability and Forfeiture
           a. The March 8, 2021 order is appealable under the
              death knell doctrine
       “Under the one final judgment rule, ‘“an appeal may be
taken only from the final judgment in an entire action.”’” (In re
Baycol Cases I & II (2011) 51 Cal.4th 751, 756.) However, the
Supreme Court has explained the “death knell doctrine” is an
exception to this rule when the trial court has entered an order in
a class action “that (1) amounts to a de facto final judgment for
absent plaintiffs, under circumstances where (2) the persistence
of viable but perhaps de minimis individual plaintiff claims
creates a risk no formal final judgment will ever be entered.” (Id.
at p. 759.) “[T]he doctrine’s application depend[s] on the contrast
between the continuing viability of individual claims and the
terminated status of absent class member claims: ‘[A]n appeal is
allowed because the action has in fact and law come to an end, as
far as the members of the alleged class are concerned. Since, in
theory, the individual plaintiff’s action can go forward, the death
knell doctrine fits comfortably into the exception to the “one final



                                11
judgment” rule that arises when parties have separate and
distinct interests; when this is true, there can be a final and
appealable judgment for each such party.’” (Id. at p. 760; accord,
Sarun II, supra, 41 Cal.App.5th at p. 1130.)
      Because the trial court’s March 8, 2021 order granting
Dignity Health’s motion for summary adjudication extinguishes
the class claim in its entirety, while Sarun’s individual claim of
unconscionability survives, the order, to the extent it grants
Dignity Health’s motion, is immediately appealable. (In re
Baycol Cases I & II, supra, 51 Cal.4th at pp. 761-762; Kight v.
CashCall, Inc. supra, 200 Cal.App.4th at p. 1386, fn. 2 [order
granting defendant’s motion for summary adjudication
immediately appealable under the death knell doctrine “because
the order terminated all class claims and left the named
plaintiffs’ individual claims for further adjudication in the
lawsuit”].)
         b. Sarun has not forfeited his argument the undisclosed
            uninsured patient discount creates an open price term
      Dignity Health urges us to affirm the trial court’s order
without addressing the merits of Sarun’s argument that
automatic application of the undisclosed uninsured patient
discount created an open price term in the admissions agreement,
contending Sarun failed to plead this theory in his operative
complaint or raise it in his motion for summary adjudication or
papers in opposition to Dignity Health’s motion. Because Sarun
advanced this theory for the first time at the hearing on the
motions, Dignity Health asserts, it has been forfeited. (See, e.g.,
Jacobs v. Coldwell Banker Residential Brokerage Co. (2017)
14 Cal.App.5th 438, 444 [“‘[T]he scope of the issues to be properly
addressed in [a] summary judgment motion’ is generally ‘limited




                                12
to the claims framed by the pleadings. [Citation.] A moving
party seeking summary judgment or adjudication is not required
to go beyond the allegations of the pleading, with respect to new
theories that could have been pled, but for which no motion to
amend or supplement the pleading was brought, prior to the
hearing on the dispositive motion’”]; Comunidad en Accion v.
Los Angeles City Council (2013) 219 Cal.App.4th 1116, 1125
[“‘“[a] party cannot successfully resist summary judgment on a
theory not pleaded”’”].)
        Sarun responds that he specifically pleaded in his third
amended complaint that the admissions agreement contained an
open price term because of the lack of clarity in the term
“discounts.” Paragraph 17 alleged, in part, “This open price term
occurs because ‘discounts,’ which are an essential component in
the determination of an uninsured’s payment liability, are based
on a large number of individual factors and criteria, many of
which are subjective.” In his motion papers, Sarun continues, he
argued the failure to explain, describe, identify or quantify the
term “full charges, unless other discounts apply,” made the price
term uncertain (that is, open) because, even if “full charges” were
considered a clear reference to the chargemaster rates, the “other
discounts” term would still be a complete unknown. Dignity
Health’s failure to mention the existence of the “generally-
applicable uninsured patient discount of 25-30 percent” in the
admissions agreement was expressly identified as one of the
problematic aspects of the “other discounts” terminology.
Similarly, arguments concerning the undefined and unknowable
contours of the uninsured patient discount were contained in
Sarun’s opposition to Dignity Health’s motion.




                                13
       While the exact argument now asserted by Sarun with
respect to the automatic application of the uninsured patient
discount was not detailed in his pleading or trial court
memoranda, “[i]n assessing whether the issues raised by the
plaintiff in opposing summary judgment are encompassed by the
controlling pleading, we generally construe the pleading broadly.”
(Soria v. Univision Radio Los Angeles, Inc. (2016) 5 Cal.App.5th
570, 585.) What is required is that the pleading allege “the
essential facts”—that is, that the allegations “are sufficient to
acquaint a defendant with the nature, source and extent of [the]
cause of action.” (Ibid., internal quotation marks omitted.)
Throughout the case Sarun has contended the reference in the
admissions agreement to undefined “other discounts,” including
the undisclosed uninsured patient discount, created an open price
term. While the nature of his argument regarding that discount
has evolved, Dignity Health had sufficient notice of its role in the
class claim to preserve the theory for appeal.
      2. Standard of Review
       A motion for summary adjudication, like a motion for
summary judgment, is properly granted only when “all the
papers submitted show that there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.” (Code Civ. Proc., § 437c, subd. (c); see
Regents of University of California v. Superior Court (2018)
4 Cal.5th 607, 618; Doe v. The Roman Catholic Archbishop of
Los Angeles (2021) 70 Cal.App.5th 657, 668.) “In reviewing an
order granting summary adjudication, ‘we apply the
same standard of review applicable on appeal from a grant of
summary judgment. [Citation.] Accordingly, “‘. . . we take the
facts from the record that was before the trial court when it ruled



                                 14
on that motion. [Citation.] “‘We review the trial court’s decision
de novo, considering all the evidence set forth in the moving
and opposing papers except that to which objections were made
and sustained.”’ [Citation.] We liberally construe the evidence in
support of the party opposing summary [adjudication] and
resolve doubts concerning the evidence in favor of that party.’”’”
(Mireskandari v. Edwards Wildman Palmer LLP (2022)
77 Cal.App.5th 247, 257.) We then decide independently whether
the facts not subject to triable dispute warrant judgment for the
moving party as a matter of law. (Hampton v. County of
San Diego (2015) 62 Cal.4th 340, 347; Schachter v. Citigroup, Inc.
(2009) 47 Cal.4th 610, 618.)
      When no ambiguity is asserted or there is no conflicting
extrinsic evidence concerning the meaning of a purported
ambiguity in a contract, the trial court’s interpretation of the
contract is a legal determination subject to de novo review. (City
of Hope National Medical Center v. Genentech, Inc. (2008)
43 Cal.4th 375, 393-394; Garcia v. Truck Ins. Exchange (1984)
36 Cal.3d 426, 439; see Hanna v. Mercedes-Benz USA, LLC (2019)
36 Cal.App.5th 493, 507 [“in the absence of any conflict in
extrinsic evidence presented to clarify an ambiguity,” written
agreements are interpreted de novo].)
      3. Regulatory Background
      California’s statutory scheme regulating the pricing of
medical services “requires California hospitals (except ‘small and
rural hospitals’ . . .) to make a written or electronic copy of the
hospital’s ‘chargemaster’ available to the public. [Citation.] The
chargemaster lists the uniform charge for given services
represented by the hospital as its gross billed charge for a given
service or item, regardless of payer type, and sets forth every




                                15
hospital charge for every type of service, including emergency
room services. [Citation.] The chargemaster must be available
on the hospital’s Web site or at the hospital itself. [Citation.] In
addition, the hospital must post clear and conspicuous notices in
its emergency room and its admissions and billing offices
informing patients that the chargemaster is available for review
and how it may be accessed. [¶] Hospitals must submit their
chargemasters to the Office of Statewide Health Planning and
Development (OSHPD) on an annual basis [citation], and
chargemasters are available to the public on OSHPD’s Web site.”
(Gray v. Dignity Health (2021) 70 Cal.App.5th 225, 230; see
Sarun II, supra, 41 Cal.App.5th at p. 1125.)
       In addition to the required disclosure of the chargemaster
and a list of common outpatient charges, “the state statutory
scheme imposes a specific disclosure requirement with respect to
persons ‘without health coverage,’ stating in pertinent part:
‘Upon the request of a person without health coverage, a hospital
shall provide the person with a written estimate of the amount
the hospital will require the person to pay for the health care
services, procedures, and supplies that are reasonably expected to
be provided to the person by the hospital, based upon an average
length of stay and services provided for the person’s diagnosis.’”
(Gray v. Dignity Health, supra, 70 Cal.App.5th at p. 231.) This
requirement, however, does not apply to the provision of
emergency services (see Health & Saf. Code, § 1339.585), which,
pursuant to Health and Safety Code section 1317, hospitals are
required to provide “to any person presenting at the emergency
department ‘for any condition in which the person is in danger of
loss of life, or serious injury or illness,’ and to do so regardless of
the ability to pay.” (Gray, at p. 231.) Section 1317 expressly




                                  16
mandates that “[e]mergency services and care shall be rendered
without first questioning the patient or any other person as to his
                                                      7
or her ability to pay therefor.” (§ 1317, subd. (d).) In addition,
federal law requires tax-exempt hospitals such as Northridge
Hospital to maintain an emergency care policy that prohibits the
hospital from “‘engaging in actions that discourage individuals
from seeking emergency medical care, such as by demanding that
emergency department patients pay before receiving treatment
for emergency medical conditions.’” (Gray, at p. 232.)
       After emergency care is provided, “the patient or his or her
legally responsible relative or guardian shall execute an
agreement to pay therefor or otherwise supply insurance or credit
information.” (Health & Saf. Code, § 1317, subd. (d); see Gray v.
Dignity Health, supra, 70 Cal.App.5th at p. 231.) “Finally, the
Hospital Fair Pricing Act [citation] requires California hospitals
to establish, give notice of, and administer financial aid and
charity care policies.” (Gray, at p. 231.)
      4. The Admissions Agreement Does Not Contain an Open
         Price Term
      Once again setting aside the various language-based
arguments advanced in his papers in the trial court (for example,
that the term “full charges” does not clearly refer to the
chargemaster schedule), Sarun on appeal contends the automatic

7
      “Federal law imposes like obligations on Medicare
participating hospitals . . . . ‘[I]f any individual . . . comes to the
[hospital’s] emergency department and a request is made on the
individual’s behalf for examination or treatment for a medical
condition, the hospital must provide for an appropriate medical
screening examination within the capability of the hospital’s
emergency department.’” (Gray v. Dignity Health, supra,
70 Cal.App.5th at pp. 231-232.)



                                   17
application of the uninsured patient discount to the prices in the
chargemaster schedule, “which is unknown to patients and
unmentioned in the Contract,” creates an open price term within
the meaning of section 1611: “Because the Contract fails to
reference the automatically applied Uninsured Discount or the
amount of such discount, ‘the method set forth in the contract’
                                                  8
cannot ‘be employed to determine the price due.’”
       Sarun’s argument misperceives the import of section 1611,
which, as the trial court observed, is not a consumer protection
disclosure statute. Rather, it is part of the chapter in the Civil
Code defining consideration necessary for an enforceable contract
(see, e.g., Civ. Code, §§ 1605 [defining good consideration], 1608
[prescribing the effect of illegal consideration] & 1615 [placing

8
        Sarun also contends the trial court erred in concluding an
agreement that simply sets the maximum amount of
consideration (here, the rates listed in the chargemaster
schedule), without regard to possible discretionary downward
adjustments, does not contain an open price term within the
meaning of section 1611. However, because Sarun has limited
his argument for reversal of the order granting Dignity Health’s
motion for summary adjudication to the omission in the
admissions agreement of any reference to the automatically
applied uninsured patient discount, we need not address this or
any other aspect of the trial court’s decision. (See American Meat
Institute v. Leeman (2009) 180 Cal.App.4th 728, 747-748
[“‘[w]here there is sufficient legal ground to support the granting
of [a summary judgment] motion, the order will be upheld
regardless of the grounds relied upon by the trial court’”];
Jackson v. Ryder Truck Rental (1993) 16 Cal.App.4th 1830, 1836
[“[i]f summary judgment was properly granted on any ground, we
must affirm regardless of whether the court’s reasoning was
correct”].)



                                18
the burden of proof on the party seeking to invalidate sufficient
consideration]). As the court held in Moran, supra, 3 Cal.App.5th
at page 1146, if the parties’ agreement describes a means by
which a patient can ascertain the amount due for the treatment
and services provided, even if the details of that method are not
articulated in the agreement, section 1611’s reasonable value
alternative does not apply. (See California Lettuce Growers, Inc.
v. Union Sugar Co. (1955) 45 Cal.2d 474, 482 [“it is well settled
that a contract need not specify price if it can be objectively
determined”]; J&A Mash & Barrel, LLC v. Superior Court (2022)
74 Cal.App.5th 1, 36 [same]; see also Larwin-Southern
California, Inc. v. JGB Investment Co. (1979) 101 Cal.App.3d 626,
643 [“California law recognizes the principle that when a contract
provides such an objective method for ascertaining the purchase
price, the contract should not be construed as too indefinite to be
enforced”].)
       Northridge Hospital’s admissions agreement expressly set
forth the method to ascertain price—full charges (from the
published and publicly available chargemaster schedule) less
other applicable discounts. As to the uninsured patient discount,
now the single focus of Sarun’s open price term argument, in
support of its motion for summary adjudication, Dignity Health
submitted, without objection, its Uninsured Patient Discount
Policy, dated January 17, 2012, which applied to patients at
Northridge Hospital at the time of Sarun’s visit to the emergency
room. The policy provided the discount—equal to 25 percent of
the Dignity Health hospital’s chargemaster charges for the
services rendered—was available to any patient who was
uninsured and received eligible services as defined in the policy
(which included emergency medical services provided in an




                                19
emergency room setting) whose household income did not exceed
          9
$250,000.
      The Uninsured Patient Discount Policy required all Dignity
Health hospitals to post a summary of the policy in the
emergency department, main patient registration/admitting
departments and billing office and to provide brochures
explaining the policy in registration, admitting, emergency and
urgent care areas and in patient financial services offices on each
hospital campus. Sarun presented no evidence in opposition to
Dignity Health’s motion suggesting Northridge Hospital during
the class period did not comply with Dignity Health’s policy
                                                 10
regarding signage and written communication.          Thus, like the


9
      Because of the policy’s eligibility criteria, Sarun is incorrect
when he asserts the discount automatically applies to every
uninsured patient. The system-wide policy did not require a self-
attestation of eligibility for the discount to take effect, but
provided an individual facility could choose to have a patient
complete an attestation form prior to providing the discount. The
policy further specified, “When a discount is provided without
attestation, the facility is required to provide notice to the
uninsured patient that the discount has been provided based on
presumptive eligibility. If patient notifies Dignity Health that
they did not meet criteria or Dignity Health obtains information
documenting ineligibility, Dignity Health retains the right to
rescind the discount.”
10
      Dignity Health explained in its respondent’s brief that
additional evidence regarding the availability of information
about the uninsured patient discount—material that it asserts
was provided to Sarun during discovery—was not proffered
because it was not until the hearing on the cross-motions that
Sarun first raised his argument that the automatic application of



                                  20
published chargemaster schedule for Northridge Hospital, the
hospital’s uninsured patient discount policy, including the
eligibility requirements, far from being “unknown and
                                               11
unknowable,” was available to class members.        Accordingly,
with respect to the uninsured patient discount, the provision in
the admissions agreement that an uninsured individual must pay
the hospital’s “full charges, unless other discounts apply”
identified an objective method by which the amount of the
consideration could be ascertained. Nothing more is required by
section 1611. (See Moran, supra, 3 Cal.App.5th at p. 1147
[plaintiff’s reliance on a reasonable value theory lacks merit
“[b]ecause this case involves an express contract containing a

a nondiscretionary uninsured patient discount created an open
price term in the admissions agreement.
11
       Dignity Health also provided a copy of its patient payment
assistance policy in effect at the time of Sarun’s emergency room
visit, which, like the uninsured patient policy, was to be
explained in notices posted in emergency rooms, urgent care
centers, admitting and registration departments and hospital
business offices. That policy, which defined eligible services to
include “emergency medical services provided in an emergency
room,” stated, “Eligibility for payment assistance will be
considered for those individuals who are uninsured,
underinsured, ineligible for any government health care benefit
program, and who are unable to pay for their care based upon a
determination of financial need.” The policy provided patients
whose income was at or below 200 percent of federal poverty
levels were eligible to receive free care and specified reduced
rates for patients with incomes up to 500 percent of federal
poverty levels. Patients whose income exceeded 500 percent of
federal poverty levels might still be eligible for discounted rates
“on a case-by-case basis based on their specific circumstances.”



                                 21
means of determining what plaintiff would have to pay for his
medical care”].)
                         DISPOSITION
      The order granting Dignity Health’s motion for summary
adjudication is affirmed. Dignity Health is to recover its costs on
appeal.


                                           PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                22